Citation Nr: 1438958	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an (increased) initial rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to July 1982 and October 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina.  This rating decision assigned an initial 50 percent rating for PTSD following the grant of service connection by the Board in a September 2009 decision.  The Veteran submitted a Notice of Disagreement in October 2009.  A Statement of the Case (SOC) was provided to the Veteran on July 2010.  In an October 2010 VA Form 9, the Veteran perfected an appeal with regard to the issue currently before the Board.  

The Board remanded the Veteran's claim for further development on July 2011.  The RO issued a Supplemental Statement of the Case (SSOC) on March 2012 and, the requested development having been completed, this issue was returned to the Board.  In January 2013, the Board again remanded the claim for further development.  The RO issued a SSOC on April 2013 and, the requested development having been completed, this claim is once again before the Board.

 In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an initial rating claim for the underlying disability, when such claim is raised by the record.  As of this writing, the information of record indicates that the Veteran is employed full-time.  Hence, the issue of a TDIU rating has not been raised by the record and will not be addressed in this decision. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Throughout the period of appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbance, nightmares, anxiety, depression, decreased concentration, anger problems, panic attacks more than once a week, impairment in short term memory, and moderate difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Throughout the period of appeal, the criteria for a 50 percent rating, and no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here. Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and private treatment records have been obtained and associated with the claims file. The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran is in receipt of any SSA disability benefits.  VA provided the Veteran with examinations in March 2009, December 2011, and April 2013.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Factual Background

The Veteran contends that his service-connected PTSD is worse than reflected by his current evaluation of 50 percent.  To this effect, the Veteran has stated in his October 2009 notice of disagreement that the global assessment of functioning (GAF) scores and assessments made by his private psychiatrist, Dr. H., show that his condition presents a more serious, rather than moderate, impairment.  Additionally, the Veteran has claimed that he is totally impaired by his PTSD, thereby either warranting an evaluation of 70 percent with TDIU or a 100 percent evaluation.

A review of the Veteran's service treatment records was absent for any discussion of treatment or diagnoses of any psychiatric disorders, to include PTSD.

A review of the Veteran's private treatment records show that he has been treated for PTSD and followed for this condition by a Dr. H. since July 2005, almost five months after the Veteran returned from service in Iraq.  In July 2005, Dr. H. performed an initial evaluation of the Veteran and found that he was currently employed and had been since 1981 as a US Department of Agriculture investigator.  In this capacity, the Veteran works alone.  The Veteran's military service in Iraq as well as exposure to bombing of trucks and cars and incoming fire were noted.  Dr. H. found that the Veteran reported symptoms first began in February 2005 upon returning from Iraq and included nightmares at least twice per week causing him to wake in panic and sweat, lasting one minute, flashbacks 6 to 8 times per week, panic attacks twice per month lasting at least 5 to 10 minutes, chronic sleep impairment resulting in an average of 5 to 6 hours of sleep per night, intrusive thoughts, startles easily, hypervigilance, infrequent socialization, severely impaired recent memory resulting in not remembering instructions and getting lost when traveling, 100 percent impaired working memory, unexplained anger, sadness, and fear indicating a dysfunctional prefrontal cortex, auditory and visual hallucinations, depression 75 percent of the time, and a feeling of helplessness.  The Veteran was diagnosed with PTSD and chronic major depression and given a GAF score of 35.  The Veteran was prescribed medication and continued therapy.

In September 2005, Dr. H. noted that the Veteran complained of symptoms of nightmares 1 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 2 to 3 times per week lasting for 4 to 5 minutes, chronic sleep impairment resulting in 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, socializing with friends rarely and family frequently, memory impairment, auditory and visual hallucinations,  suicidal ideation 25 percent of the time, anger, fear, and feeling helpless 50 percent of the time, and sadness, depression, agitation, anger, hopelessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells 75 percent of the time.  The Veteran was diagnosed with PTSD and chronic major depression and given a GAF score of 35.  The Veteran was prescribed medication and continued therapy.

In November 2005, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 5 times per week lasting for 5 to 10 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, no socialization, memory impairment, auditory and visual hallucinations,  suicidal ideation 25 percent of the time, jumping thoughts 50 percent of the time, and anger, fear, feeling helpless, sadness, depression, agitation, anger, hopelessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells 75 percent of the time.  The Veteran was given a GAF score of 40.  The Veteran was prescribed medication and continued therapy.

In December 2005, Dr. H. noted that the Veteran complained of symptoms of nightmares 3 to 5 times per week resulting in waking in a panic, flashbacks 2 times per week, panic attacks 2 times per week lasting for 3 to 5 minutes, chronic sleep impairment resulting in 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, socializing rarely with friends and family, memory impairment, auditory and visual hallucinations, suicidal ideation, jumping thoughts, and anger, fear, feeling helpless, sadness, hopelessness, mood swings, worry, racing thoughts, jumping thoughts 50 percent of the time, and depression, agitation, anger, and crying spells 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In January 2006, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 times per week, panic attacks 2  to 3 times per week lasting for 10 minutes, chronic sleep impairment resulting in 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, no socialization, memory impairment, auditory and visual hallucinations, suicidal ideation and feeling helpless 25 percent of the time, jumping thoughts, agitation, anger, crying spells, fear, sadness, hopelessness, mood swings, worry, racing thoughts, and jumping thoughts 50 percent of the time, and depression 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In March 2006, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 times per week, panic attacks 1 to 2 times per week lasting for 10 to 15 minutes, chronic sleep impairment resulting in 5 to 6 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family, memory impairment, auditory and visual hallucinations, suicidal ideation, feeling helpless, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, mood swings, worry, racing thoughts, and jumping thoughts 50 percent of the time, and depression, anger, and worry 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In May 2006, Dr. H. noted that the Veteran complained of symptoms of nightmares 3 to 4 times per week resulting in waking in a panic, flashbacks 3 to 4 times per week, panic attacks 2 to 3 times per week lasting for 15 to 20 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation, feeling helpless, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, mood swings, worry, racing thoughts, depression, worry, and jumping thoughts 50 percent of the time, and sadness, anger, and crying spells 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In July 2006, Dr. H. noted that the Veteran complained of symptoms of nightmares 3 to 4 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 1 to 2 times per week lasting for 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation and mood swings 50 percent of the time and feeling helpless, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, anger, and crying spells 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In September 2006, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 1 to 2 times per week, panic attacks 2 to 3 times per week lasting for 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation, mood swings, feeling helpless, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, anger, and crying spells 50 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In January 2007, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 1 to 2 times per week lasting for 10 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation and feeling helpless 25 percent of the time, mood swings, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, and crying spells 50 percent of the time, and angry 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In March 2007, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 2 to 3 times per week lasting for 10 to 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time and feeling helpless, mood swings, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, anger, and crying spells 50 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In June 2007, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 1 to 2 times per week, panic attacks 1 to 2 times per week lasting for 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation, feeling helpless, feeling hopeless, mood swings, and crying spells 25 percent of the time and jumping thoughts, agitation, and crying spells, fear, sadness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, and anger 50 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In November 2007, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 2 to 3 times per week lasting for 15 to 20 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time and feeling helpless, mood swings, jumping thoughts, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, anger, and crying spells 50 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In January 2008, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 1 to 2 times per week lasting for 20 minutes, chronic sleep impairment resulting in 4 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, feels helpless and jumping thoughts 25 percent of the time and suicidal ideation, mood swings, agitation, and crying spells, fear, sadness, hopelessness, worry, racing thoughts, depression, worry,  jumping thoughts, sadness, anger, and crying spells 50 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In July 2008, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 1 to 2 times per week lasting for 10 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, feels helpless, suicidal ideation, mood swings, agitation, and crying spells, fear, sadness, hopelessness, worry, depression, worry,  jumping thoughts, sadness, anger, and crying spells 50 percent of the time and racing thoughts and jumping thoughts 75 percent of the time.  The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.


In November 2008, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 2 to 3 times per week lasting for 10 to 15 minutes, chronic sleep impairment resulting in 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time and anger, fear, and feeling helpless, sadness, depression, agitation, anger, hopelessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells 50 percent of the time. The Veteran was given a GAF score of 45.  The Veteran was prescribed medication and continued therapy.

In March 2009, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 1 to 2 times per week lasting for 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time and anger, fear, and feeling helpless, sadness, depression, agitation, anger, hopelessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells 50 percent of the time. The Veteran was given a GAF score of 40.  The Veteran was prescribed medication and continued therapy.

The Veteran was provided with a VA examination in March 2009.  At the examination, the examiner noted the Veteran's complaints of experiencing stressors of bombings and incoming fire during service in Iraq.  The examiner also noted the Veteran's private treatment by Dr. H. and subsequent diagnosis of PTSD, with no discernable improvement due to treatment.  The Veteran indicated that he first began experiencing symptoms of hyperarousal and re-experiencing of traumatic events while in Iraq and those symptoms worsened upon his return, including episodes of dysphoric mood, anhedonia, psychomotor slowing, feelings of worthlessness and helplessness, passive suicidal ideation without intent, and twice weekly panic attacks.  The Veteran further indicated that his PTSD does not have a significant effect on his job, as he is able to isolate from people and get his work done.  It was noted that the reports of high functioning in the work-place appeared to conflict with the descriptions of the impact of certain PTSD symptoms throughout the examination.  For instance, the Veteran stated that his memory was so impaired that he could not complete even small tasks, yet within the context of work, the Veteran reported no problems focusing to complete reports or inspections as a part of his job.  Also, in contrast to his reported ability to function adequately at work, the Veteran indicated that he isolates completely when at home with virtually no contact from friends or family.  However, the Veteran also admitted that he was currently in a relationship with a woman with whom he lives and was transported to the VA examination by a fellow Veteran who is a social acquaintance.  Additional conflicts in the Veteran's reports that he isolated completely and was homebound when not at work are the statements that he regularly attends church and purchases his own groceries and supplies.  The Veteran was noted as able to maintain activities of daily living, but admitted that his hygiene had been slipping.  Despite the inconsistencies, the examiner found that the Veteran's family role functioning, recreational pursuits and interpersonal relationships had suffered since leaving the military.

Upon objective examination, the Veteran expressed discomfort being in an enclosed space and requested that the door be left ajar.  He had fair eye contact, a depressed mood and affect fluctuated from calm when talking about his occupational duties to defensive when asked to elaborate on symptoms.  The examiner also noted that the veracity of the Veteran's reports were called into question on this examination and noted that the Veteran's tendency to respond affirmatively to nearly all closed-ended questions about symptoms, an inability to provide examples of claimed symptoms, endorsement of exceedingly rare symptoms, such as hour long flashbacks, and inconsistent report regarding social impairment and preserved occupational functional abilities all supported that the Veteran may be malingering.  

Due to the concerns regarding the Veteran's veracity, the examiner was unable to provide any psychiatric diagnosis or verify a diagnosis of PTSD.  As such, a GAF score and discussion of occupational and social impairment was not able to be provided.

In May 2009, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 to 3 times per week resulting in waking in a panic, flashbacks 2 to 3 times per week, panic attacks 2 to 3 times per week lasting for 15 to 20 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time and anger, fear, and feeling helpless, sadness, depression, agitation, anger, hopelessness, mood swings, worry, racing thoughts, jumping thoughts, and crying spells 50 percent of the time. The Veteran was given a GAF score of 40.  The Veteran was prescribed medication and continued therapy.

In August 2009, Dr. H. noted that the Veteran complained of symptoms of nightmares 2 times per week resulting in waking in a panic, flashbacks 2 times per week, panic attacks 2 times per week lasting for 15 minutes, chronic sleep impairment resulting in 4 to 5 hours of sleep, startles easily, hypervigilance, intrusive thoughts, rarely socializes with family and friends, memory impairment, auditory and visual hallucinations, suicidal ideation 25 percent of the time, anger, fear, and feeling helpless, sadness, depression, agitation, anger, hopelessness, mood swings, racing thoughts, jumping thoughts, and crying spells 50 percent of the time, and worry 75 percent of the time. The Veteran was given a GAF score of 40.  The Veteran was prescribed medication and continued therapy.

In December 2009, Dr. H. noted that the Veteran's PTSD had not changed.  It was noted that the Veteran was continuing to work full time for the US Department of Agriculture.  The Veteran was prescribed medication and continued therapy.

In March 2010, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week, flashbacks 2 to 3 times per week, panic attacks when startled lasting 10 to 15 minutes.  The Veteran was given a GAF score of 40.  The Veteran was prescribed medication and continued therapy.

In August 2010, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and flashbacks 2 to 3 times per week.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  It was noted that the Veteran was continuing to work full time for the US Department of Agriculture.  The Veteran was prescribed medication and continued therapy.

In December 2010, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and panic attacks 2 to 3 times per week lasting 15 to 20 minutes.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  It was noted that the Veteran was continuing to work full time for the US Department of Agriculture.  The Veteran was prescribed medication and continued therapy.

In February 2011, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and panic attacks 2 to 3 times per week lasting 15 minutes.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  The Veteran was prescribed medication and continued therapy.

In April 2011, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and panic attacks.  The Veteran also reported chronic sleep impairment resulting in 4 hours of sleep per night.  The Veteran was prescribed medication and continued therapy.

In July 2011, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and flashbacks 2 to 3 times per week.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  The Veteran was prescribed medication and continued therapy.

In September 2011, Dr. H. noted that the Veteran complained of nightmares 3 times per week and panic attacks 3 times per week lasting for 10 to 15 minutes.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  The Veteran was prescribed medication and continued therapy.

The Veteran was provided with an additional VA examination in December 2011.  At this examination, the examiner noted that the Veteran had been provided with a prior diagnosis of PTSD.  The Veteran reported symptoms of always being in a bad mood, intermittent appetite problems, not knowing what the future holds, depression, suicidal ideation without intent, paranoid ideation, chronic sleep impairment with an average of 3 to 4 hours of sleep per night, and nightmares occurring 2 to 4 times per week resulting in waking up in a panic.  However, based upon the examination findings, the examiner could not verify the diagnosis of PTSD and agreed with the findings regarding the Veteran's veracity from the March 2009 VA examination.  In this regard it was noted that objective testing regarding the Veteran's diagnosis of PTSD, assessment of memory impairment, and assessment of malingering was not provided in any of the Veteran's prior private treatment records or the March 2009 VA examination.  In this examination, the examiner provided testing on all three of those issues, as they had been raised by the record.   

The Veteran was provided with the Structured Inventory of Malingered Symptomatology (SIMS).  A total score above 14 indicates an attempt to intentionally portray one's self in a negative light.  The Veteran scored 59, which is significantly higher than the recommended cut-off score, meaning that the Veteran endorsed a high frequency of symptoms that are highly atypical and inconsistent in patients with genuine psychiatric disorders.

The Veteran was also administered the Personality Assessment Inventory (PAI).  His scores on this inventory also indicated that he attempted to portray himself in a negative manner.

The Veteran was also administered the Combat Exposure Scale (CES).  However, due to other testing showing symptom exaggeration, the results were unable to be interpreted.

The Veteran was further administered the Montreal Cognitive Assessment (MOCA) based upon his contentions of memory problems.  The Veteran scored 22 out of 30, thereby suggesting some possible impairment.  However, due to the fact that the Veteran's veracity had been called into question as well as his apparent lack of effort on the second part of the test, the validity of the results was called into question.

The examiner noted that the Veteran's complaints of auditory and visual hallucination would not be attributed to his PTSD, if such a diagnosis was confirmed, as those symptoms are atypical of such presentation.  However, the examiner did not find evidence to support a diagnosis of a psychosis, which would account for such symptoms.  

In terms of activities of daily living, the Veteran indicated that he does his own grocery shopping and can drive.  He denied any problems with personal hygiene.  The Veteran indicated that he worked full time for the US Department of Agriculture as an investigator in an office setting.  The Veteran indicated that he isolates at work and has problems concentrating.  However, he also provided that he has been working there for over 20 years and he even returned to that job after his deployment from Iraq.

Due to the concerns regarding the Veteran's veracity, the examiner was unable to provide any psychiatric diagnosis or verify a diagnosis of PTSD.  As such, a GAF score and discussion of occupational and social impairment was not able to be provided.

In January 2012, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week and panic attacks 2 to 3 times per week lasting 10 to 15 minutes.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  He was angry and depressed half the time.  The Veteran was prescribed medication and continued therapy.

In an additional private treatment note in January 2012, Dr. H. provided an update and summary of the Veteran's PTSD and chronic major depression.  He provided that the Veteran has nightmares 2 to 3 times per week resulting in waking in panic, flashbacks 2 to 3 times per week, panic attacks 3 time per week, and chronic sleep impairment resulting in 3 to 4 hours of sleep.  He also noted intrusive thoughts, startles easily hypervigilance, severe impairment of recent memory, 100 percent impairment of working memory, anger, sadness, and fear 75 percent of the time indicating a prefrontal cortex dysfunction, difficulty concentrating, auditory and visual hallucinations, depression 50 percent of the time, crying spells 25 percent of the time, and feeling helpless at times.  Dr. H. opined that because of the Veteran's PTSD, he is severely compromised in his ability to sustain work relationships.  A GAF score of 35 was provided.  The Veteran was prescribed medication and continued therapy.

In March 2012, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  It was noted that the Veteran was continuing to work full time for the US Department of Agriculture.  The Veteran was prescribed medication and continued therapy.

In May 2012, Dr. H. noted that the Veteran complained of nightmares 2 to 3 times per week.  The Veteran also reported chronic sleep impairment resulting in 3 to 4 hours of sleep per night.  It was noted that the Veteran was continuing to work full time for the US Department of Agriculture.  The Veteran was prescribed medication and continued therapy.

In November 2012, Dr. H. noted that the Veteran complained of nightmares 2 times per week.  The Veteran was prescribed medication and continued therapy.

In a private treatment note in January 2013, Dr. H. provided an additional update and summary of the Veteran's PTSD and chronic major depression.  He provided that the Veteran has nightmares 2 times per week resulting in waking in panic, flashbacks with reminders, and chronic sleep impairment resulting in 3 to 4 hours of sleep.  He also noted intrusive thoughts, startles easily hypervigilance, he does not socialize, moderate impairment of recent memory, 50 percent impairment of working memory, anger, sadness, and fear 50 percent of the time indicating a prefrontal cortex dysfunction, difficulty concentrating, auditory and visual hallucinations, depression 50 percent of the time, crying spells 25 percent of the time, and feeling helpless at times.  Dr. H. opined that because of the Veteran's PTSD, he unable to sustain social relationships and is moderately compromised in his ability to sustain work relationships.  A GAF score of 40 was provided.  The Veteran was prescribed medication and continued therapy.

The Veteran was provided with an addendum opinion for the VA examination conducted in December 2011 in order to have the examiner review recently obtained private treatment records from Dr. H.  The examiner reviewed the Veteran's private treatment records as well as prior VA examinations.  He noted that he had documented findings that supported an assessment of malingering at the Veteran's last VA examination.  This was shown by objective testing and inconsistencies in some of the Veteran's symptoms as well as exaggerations of others.  Additionally, it was noted that, despite Dr. H.'s findings of impairment with employment and memory, such was not reconciled with the Veteran's reported successful 20 year career with the US Department of Agriculture, for which he has worked full time throughout the appeals period.  The examiner also found that the Veteran's private treatment records were absent for any indication of objective testing for the Veteran's psychiatric diagnoses, to include tests for malingering.

Again, due to the concerns regarding the Veteran's veracity, the examiner was unable to provide any psychiatric diagnosis or verify a diagnosis of PTSD.  As such, a GAF score and discussion of occupational and social impairment was not able to be provided.

Analysis

The Board finds that the evidence supports a 50 percent evaluation, and no higher, for the entire period of appeal, for the Veteran's service-connected PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores were predominantly in the range of 40 to 45, with one isolated score of 35.  A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  Thus, the Veteran's GAF scores alone reflect PTSD that was of an overall serious nature.

Although these scores seem to merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD, as a 70 percent rating requires deficiencies in most areas as shown by the criteria, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard that the Veteran's GAF scores may not even accurately reflect the actual severity of the Veteran's condition.  This is so because the probative value of Dr. H.'s findings and assignment of GAF scores based upon symptoms reported by the Veteran have been called into question.  In particular, when considering the results from the objective test data, it appears that the Veteran is not a reliable historian upon which to base a medical diagnosis or evaluation, as indicated by both the March 2009 and December 2011 VA examiners.

The Board finds the evaluation results from the objective testing and from both VA examiners to be a more accurate, reliable and probative account of the severity of the Veteran's psychiatric symptoms because they are based on all the record evidence that bears on his occupational and social impairment, than the Veteran's reports of his symptoms to Dr. H.  The Veteran's private treatment records from Dr. H. are reflective of PTSD with serious symptoms in most areas.  However, the Board finds that any reliance that Dr. H. placed upon the Veteran's subjective statements regarding symptoms, without the benefit of any objective test data, calls into question the sufficiency and adequacy of the medical opinions or findings made by such provider.  Such subjective statements by the Veteran presents an inaccurate depiction of the nature and severity of the Veteran's symptoms, when compared against the objective test data, and are thus unreliable and entitled to no probative value.

The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question, as such symptoms are subject to first-hand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran has not been reliable with such reporting, as objective testing, to include the SIMS and PAI administered by the December 2011 VA examiner, revealed a strong indicator for the Veteran's exaggerating his symptoms.  The record evidence reveals no indication that Dr. H. ever subjected the Veteran to such testing.  Furthermore, both VA examiners (in 2009 and 2011) found that the Veteran, not only reported exaggerated symptoms, but also related symptoms that were wholly inconsistent with the DSM IV criteria for PTSD, such as hallucinations that are normally associated with psychoses.  Despite Dr. H's findings that the Veteran sustained occupational impairments based upon the Veteran's statements, the VA examiners pointed out the fact that the Veteran was still working full-time with no significant impairment.  When compared against the evaluation results from objective testing and from both VA examiners, the fact that Dr. H. accepted the Veteran's account of his PTSD symptoms goes to the basis upon which his findings and GAF scores were made.  Dr. H. relied solely upon the Veteran's reports as to the severity of his PTSD symptoms, similar reports of which have been shown by objective test data to be exaggerated and by two independent examiners (conducting evaluations more than two years apart) to be evidence of malingering.  Hence, when assessing all of the record evidence that bears on occupation and social impairment, against Dr. H.'s assessments of the level of impairment at the moment of examination, the Board finds that Dr. H.'s findings and GAF scores are entitled to little to no probative value.

Accordingly, the most probative evidence that the Board is left with are the results of the March 2009 and December 2011 VA examinations with addendum opinion in April 2013.  These examinations are deemed more probative because they actually provided a discussion showing that the Veteran's symptoms were considered in light of the criteria of the DSM IV.  In fact, the December 2011 VA examination even went further to try and corroborate the Veteran's PTSD symptoms via the administration of the CES and the claimed issues with memory loss via the administration of the MOCA.  However, due to the findings of malingering, as supported by the results of the SIMS, those tests were unable to be interpreted.  Despite the utilization of all of the tools available to them, the VA examiners were unable to even diagnose the Veteran with a psychiatric disorder, much less corroborate his symptoms and occupational and social impairment, due to his malingering and apparent non-cooperation.

The VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  Here, the Veteran's malingering is essentially considered a lack of cooperation and is, in essence, tantamount to not showing up to the scheduled VA examinations.  As such, VA is under no further duty to continue providing VA examinations until the Veteran decides to cooperate.

Both VA examinations, despite being unable to diagnose PTSD or any other psychiatric disability, did note that the Veteran does appear to have some social impairment, with changes in family role functioning, recreational pursuits, and interpersonal relationships, suffered since leaving the military, even despite still continuing relationships with family members, a live-in girlfriend, and a fellow veteran.  However, both noted that the Veteran was able to successfully conduct activities of daily living, including going to the grocery store, going to church, and driving, as well as successfully maintaining full-time employment as an investigator for the federal government continuously for more than 20 years.  Regardless of the claimed or actual severity of the Veteran's alleged symptoms, the facts of the actual effects of the Veteran's PTSD on his occupational and social functioning appear moderate at most and are more reflective of that leveling of functioning.

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by, at the very most, occupational and social impairment with reduced reliability and productivity.  The record evidence has not shown either impairment in most areas or total occupational and social impairment at any time during the period in question.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating for the period of appeal.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluation in this case is not inadequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with deficiencies in most areas or total occupational and social impairment) are not present during the relevant appeal period.  There has been no indication in the evidence of record of any hospitalizations or lost time from work due to the Veteran's PTSD.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of his PTSD symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant ratings in excess of that assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  See also Fenderson v. West, 12 Vet. App. at 119.


ORDER

Entitlement to an (increased) initial rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


